J-S08002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA        IN THE SUPERIOR COURT OF
                                          PENNSYLVANIA
                  Appellee

                       v.

DARNELL DIXON

                            Appellant                 No. 148 WDA 2016


            Appeal from the PCRA Order dated December 25, 2015
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0017215-2008

BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY SOLANO, J.:                       FILED NOVEMBER 21, 2017

       Appellant Darnell Dixon appeals pro se from the order dismissing his

first petition filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. We affirm.1

       We adopt the facts as described by the trial court:

       On November 8, 2008, Michael Ross was the owner and operator
       of a business known as CC&M Fashions located on Hodgkins
       Street in the Northside Section of the City of Pittsburgh. Ross
       sold t-shirts and other sports-related wearing apparel from the
       store; however, because his father and grandfather who had
       previously operated the store were robbed or attempted to be
       robbed on several occasions, Ross rarely kept more than sixty
       dollars on the premises and he also had a thirty-eight-caliber
       revolver in his desk drawer. Ross opened his store sometime
____________________________________________
1 As we explain in the course of this memorandum, we initially issued a
decision affirming the PCRA court’s dismissal on May 25, 2017, on the
ground that Appellant waived his claims by failing to respond to the PCRA
court’s notice of its intent to dismiss. On June 19, 2017, Appellant filed an
application for reargument in which he explained that he did respond to that
notice, but that his response was not docketed by the PCRA court.
Accordingly, we granted Appellant’s application for reargument and now
once again consider his appeal.
J-S08002-17


     between 11:30 a.m. and 12:00 p.m. and shortly thereafter,
     Ross’ father came to the store and assisted him and was working
     in the back of the store, storing additional items that Ross had
     for sale.

     Earlier on November 8, 2008, Ross had attempted to call his
     girlfriend, Christine Johnson. They had made numerous phone
     calls to each other; however, they had not been able to reach
     each other. At approximately 1:00 p.m., Ross and Johnson were
     finally able to reach each other on the telephone and were
     talking for several moments when she heard someone come into
     the store. Apparently Ross believed that he had disconnected
     the phone connection but he had not and Johnson was able to
     hear what was going on in the store. Johnson heard Ross say to
     someone who had come into to the store, “Take your hoodie off”
     and also heard the individual who came into the store say, “Give
     me your money”. She then disconnected this conversation and
     called 911 to report a robbery that was taking place at Ross’
     business.

     Fred Ross, who was working in the back of the store, knew that
     his son was on the phone and decided to deal with the inventory
     in the storage area. While he was working in the back of the
     store, he heard Michael Ross yell to him, “Dad, it’s on”.
     Fred Ross then came to the front of the store and partially
     obscured by several racks of clothing saw two young, black
     males come into the store, both of whom were dressed in black
     and had what appeared to be black masks on. Both of the men
     that Fred Ross saw were armed and one of the two was yelling
     at Michael Ross to “Give up the money”. The two intruders were
     focused on Michael Ross and not Fred Ross and he was able to
     run out the front door and across the street to a Kuhn’s Market
     where he had hoped to find a Pittsburgh Police Officer or security
     guard to assist him in the prevention of this robbery. Once he
     was outside of the store he heard several gunshots and turned
     to see the two intruders leaving the store and heading down
     toward Ingram Street. Fred Ross went into the store and saw
     Michael Ross lying on the floor and realized that there was
     nothing he could do for him.

     Victoria Zuback, (hereinafter referred to as “Zuback”), was
     walking her dog along Ingram Street when she heard a series of
     gun shots. Shortly after hearing those gunshots, she heard the
     sound of footsteps approaching her and when she turned to look,
     she saw two individuals dressed in black, with black masks on.

                                   -2-
J-S08002-17


     The first individual went to a large SUV that was parked in front
     of a house and [she] saw that individual go to the rear of the
     vehicle, open the left rear door and appear to put something in
     the back, close the door and then get into the driver’s seat.
     Shortly thereafter she heard another individual heading toward
     the SUV and saw that individual get into the front passenger
     seat and then saw the vehicle leave the scene.

     Jamal El-Main, (hereinafter referred to as “El-Main”), was in his
     bedroom on the second floor of his home [on] Ingram Street and
     was about to change his clothes so he could go out and rake the
     leaves. When he was looking out his bedroom window, he
     noticed a large SUV parked in front of his house, which was
     parked in the wrong direction.        El-Main went to his son’s
     bedroom to get a better look at the vehicle and in looking out his
     son’s bedroom window, he saw an individual all dressed in black
     reach the SUV, go to the back rear, open up the rear door and
     attempt to dispose of something. He then saw that individual
     get into the driver’s seat. He also saw that there was someone
     else in the passenger seat and although he did not have a full
     view of them he was able to determine that there was someone
     there because he saw his legs. El-Main went down the stairs but
     by the time he got down the stairs, the SUV was gone. When he
     observed the driver of the SUV, he noticed that his hair was
     messed up like it had been braided and combed out and
     processed to relax it. El-Main then went out to rake his leaves
     and while he was doing this chore, he was approached by
     homicide detectives who were investigating the shooting at
     CC&M and told them what he had seen. When the homicide
     detectives asked him whether he could identify the van and the
     driver if he saw them again, he told them yes.

     The killing of Michael Ross occurred . . . at approximately 1:15
     p.m.      At approximately 1:30 p.m., Pittsburgh homicide
     detectives received a phone call from the Mercy Hospital
     emergency room stating that they had a shooting victim in their
     emergency room that was being treated.          Detectives were
     dispatched to Mercy Hospital to investigate that shooting and
     determined that individual who had been shot was [Appellant]
     and that he was currently in surgery for his gunshot wound.
     These homicide detectives also saw [Appellant’s nephew,]
     Edward [Dixon (“Edward”),] in the emergency room. These
     detectives also noted a Chevrolet Yukon SUV with the driver’s
     side and passenger side doors open and noticed that there was
     blood on the passenger seat area of that Yukon. They asked

                                   -3-
J-S08002-17


     Edward if he was the owner of the vehicle and he said that he
     was and they received consent from him to search that vehicle.
     In the rear of the vehicle, they found two black t-shirts tied up in
     a manner so as to permit them to be used as masks and they
     also found several white sports t-shirts. During the course of the
     inspection of the vehicle, it was noticed that the interior panel in
     the rear on the driver’s side was loose and when that was
     removed a twenty-two caliber semi-automatic handgun was
     found.

     Homicide detectives at the CC&M shooting and at Mercy Hospital
     were continuing to provide each other with information on what
     they believed to be two different shootings when it was
     suggested that El-Main be brought to Mercy Hospital to see if he
     might be able to identify the SUV and driver. El-Main was driven
     to Mercy Hospital and when he saw Edward, he immediately
     identified him as the driver of the SUV that was parked in the
     emergency area of Mercy Hospital.

     Detective Robert Provident of the Pittsburgh Homicide Unit
     initially interviewed Edward at the emergency room at Mercy
     Hospital and Edward told him that his uncle had been shot in
     Swissvale and that he drove him to the nearest hospital that he
     knew. At the time that Detective Provident interviewed Edward,
     he did not know that Edward had been identified by El-Main as
     the driver of the SUV seen in connection with the CC&M
     shooting. Detective Provident transported Edward to the
     Homicide Division Headquarters so that he could be interviewed
     as a material witness. At the Homicide Headquarters, Detective
     Provident obtained biographical information about Edward and
     also obtained written consent forms to search his car and his
     house and Edward was given his Miranda warnings, both verbally
     and in writing and signed the Miranda rights form.

     In his initial version of what transpired, Edward maintained that
     he was at home with his girlfriend when he received a phone call
     from his uncle asking for him to pick him up near McKeesport.
     Edward was traveling the Parkway East when he [exited] on the
     Edgewood Exit and as he approached Braddock Avenue, saw his
     uncle crouched down on the side of the road. He stopped his
     vehicle and his uncle got in and told him that he had been shot
     and then he turned around and headed toward Mercy Hospital.
     After a break, Detective Provident continued his interview and
     Edward said he was at [Appellant]’s home in the Woods Run
     Section of the City of Pittsburgh, which is located on the

                                    -4-
J-S08002-17


     Northside area of Pittsburgh. Eventually he gave his uncle a ride
     to a Shell gas station located at Hodgkins Street and Ingram
     when he received a phone call from his uncle to pick him up at
     the gas station and that his uncle was shot and to take him to
     the hospital.

     Detective Provident took another break and then resumed his
     interview with Edward but this time, prior to asking Edward any
     questions, he advised him that there were potential witnesses
     who would identify him as being associated with the shooting
     that occurred at the CC&M Fashion store. Edward then told
     Detective Provident of his involvement in the shooting at CC&M
     Fashions. He stated that he had parked the SUV approximately
     one block from the store and before he got out of the vehicle,
     [Appellant] told him to put a black t-shirt on as a mask to cover
     up his face. [Appellant] went into the store first and had two
     guns and was pointing them at the clerk when Edward came into
     the store. [Appellant] then told him to get the clerk from behind
     the counter and to get some shirts. He then took one of the two
     revolvers from his uncle and ordered the clerk from behind the
     counter. While he was making these demands, [Appellant] was
     demanding that Michael Ross give him the money. While he []
     held a gun on Michael Ross he heard Fred Ross in the back room
     and then saw him run past both of them and out the door.
     Michael Ross came from behind the counter and a physical
     encounter then began between Michael Ross and [Appellant],
     with both of these individuals firing their weapons at each other.
     Edward fired three shots into the floor in an attempt to scare
     Michael Ross and then ran out of the store. As he ran out of the
     store, he then handed his gun off to his uncle. When he was
     running down the street toward the SUV, he heard at least three
     or four more shots. As he got to the SUV his uncle joined him
     and they threw the shirts that his uncle had taken from the
     store, along with a gun in the back of the truck. Edward got into
     the driver’s seat and [Appellant] got into the passenger seat and
     told Edward that he had been shot and take him to a hospital
     and [] not to a hospital on the Northside. As they were driving
     down Marshall Avenue, Appellant lowered the passenger window
     and threw out a handgun.           Edward then drove from the
     Northside to Mercy Hospital located in the Uptown Section of the
     City of Pittsburgh. As they concluded their interview with him,
     Detective Provident asked Edward if he would give a taped
     statement and he agreed to do so.



                                   -5-
J-S08002-17


     On November 11, 2008, Detective James Magee went to Mercy
     Hospital, seeking to interview [Appellant]. Detective Magee was
     directed to [Appellant]’s attending physician and asked him
     whether or not [Appellant] was in any condition to be
     interviewed and was informed that he could be interviewed.
     Detective Magee then met [Appellant] in his hospital room and
     then told him the reason that he was there to interview him was
     about the circumstances of which he was shot on November 8,
     2008. [Appellant] told him that he had met with two detectives
     the day before and they advised him that he was probably going
     to be charged with criminal homicide. Detective Magee told him
     that he was probably correct and then advised him of his
     Miranda rights. [Appellant] told Detective Magee that although
     he recalled going to CC&M Fashions, he did not recall where they
     parked the car. He remembered going into the store and then
     Michael Ross came from behind the counter with a gun in his
     hand and then he heard lots of people yelling at which time he
     ran out of the store back to the area where they had left the car.
     While running to the SUV, he had difficulty breathing and he
     realized he had been shot and told Edward to drive him to a
     hospital. After ten or fifteen minutes it became apparent that
     [Appellant] was experiencing some pain and the interview
     ceased. [Appellant] was discharged later that day from the
     hospital.

     During the ongoing investigation in the CC&M Fashion shooting a
     thirty-two-caliber handgun was recovered from Marshall Avenue
     at the Route 65 Interchange. A review of the gun ownership
     records indicated that Fred Ross owned that firearm. . . . During
     the course of his initial investigation, Detective Provident was
     updated on the shooting that had occurred on the Northside and
     received information that there were two black males who had
     fled the scene in a tan SUV. Detective Provident took Edward
     back to Homicide Headquarters and after securing the consent
     form to search his car, he advised Edward of his Miranda rights
     since he was a possible suspect in the shooting that occurred in
     the Northside. Edward answered all of the questions of the
     Miranda form and signed that form. In addition he agreed to
     have a buccal swab taken from him for DNA investigation
     purposes. Initially Edward gave Detective Provident a statement
     that his uncle had been shot in another section of town and that
     his uncle called him to take him to the hospital. When Edward
     was confronted with the fact that he was a possible suspect in
     the shooting death of Michael Ross, he gave Detective Provident
     [] a statement of his involvement [in] that shooting and then

                                   -6-
J-S08002-17


       had that statement taped. At no time did Edward appear to be
       under the influence of alcohol or a controlled substance nor did
       he appear to be unable to understand the questions that were
       being asked of him[.]

Trial Ct. Op., 5/8/12, at 4-11, 24.

       A criminal complaint was filed against Appellant on November 11,

2008, and trial was scheduled for April 27, 2009.       On the scheduled trial

date, Appellant obtained a postponement in light of his counsel’s scheduling

conflict. Trial was rescheduled for September 14, 2009, but on that date,

the Commonwealth requested a postponement so that it could have more

time to obtain DNA results, and the case was scheduled for February 22,

2010. PCRA Ct. Op., 8/8/16, at 18.

       On September 17, 2009, Appellant filed a civil action against his trial

counsel.2 The docket for that action does not show that the complaint was

ever served on trial counsel, and no evidence was ever presented that trial

counsel was aware that such a lawsuit had been filed.           PCRA Ct. Op.,

8/8/16, at 13.      Additionally, the docket for the civil suit states that the

complaint was dismissed by court order on October 14, 2009. No attempt

was made to reinstate that lawsuit or file another suit. Id.; see also Docket

for Allegheny County Dkt. No. GD 2009-016073.

       On February 11, 2010, Appellant asked to have his case severed from

that of his co-defendant. Trial did not go forward on the scheduled trial date

of February 22, 2010 because the trial court was involved in a death penalty

____________________________________________
2   Allegheny County Docket Number GD 2009-016073.

                                           -7-
J-S08002-17


case and unavailable. Accordingly, trial was rescheduled for May 10, 2010.

After trial counsel requested a postponement to have additional time to

review more than 60 hours of phone conversations provided by the

Commonwealth, trial was rescheduled for October 18, 2010. PCRA Ct. Op.,

8/8/16, at 18.

      Appellant’s jury trial was held from October 18 to October 25, 2010.

During the trial, the jury heard testimony from Christine Johnson, Fred Ross,

Justin Shipton, Victoria Zuback, and Jamal El-Main that corresponded to the

facts outlined above. It also heard the following evidence:

      During the course of the initial investigation of the homicide
      scene, it was determined that three different weapons had been
      fired [] during this robbery. Shell casings and bullets were found
      from a twenty-two-caliber weapon and a thirty-eight-caliber
      weapon. A twenty-two-caliber weapon was found in the interior
      quarter panel of the SUV owned by Edward and the thirty-eight-
      caliber weapon was found at the Route 65 on ramp off of
      Marshall Avenue, not far from the shooting scene. This thirty-
      eight caliber was lawfully owned and registered to Fred Ross, the
      victim’s father.      The thirty-two-caliber weapon was never
      recovered. In addition to finding the twenty-two-caliber weapon
      in Edward’s vehicle, there were several white t-shirts that had
      been taken from Michael Ross’ business.

Trial Ct. Op., 5/8/12, at 14-15. In addition:

      Walter Lorenz testified as a Commonwealth expert that in his
      examination of the twenty-two caliber firearm he was able to
      determine that there was DNA on the grip that was consistent
      with [Appellant]’s profile and that the victim and co-defendant
      were excluded as contributors. . . . [T]here was a stipulation
      between the Commonwealth and [Appellant] that [Lorenz] had
      the expertise to render the opinions that he did with respect to
      the DNA sample. . . .

      The Commonwealth called Robert Levine, Ph[.D.,] to testify as to
      examination of the firearms and shell casing which were found

                                     -8-
J-S08002-17


     during the course of investigation of this homicide. Before
     Dr. Levine testified there was a stipulation between counsel that
     he was an expert in examining these firearms.

PCRA Ct. Op., 8/8/16, at 12, 23.

     During the closing jury charge, the trial court gave the following

instruction about reasonable doubt:

     That presumption of innocence can be overcome if and only if
     you are individually and collectively convinced that the
     Commonwealth has met its burden by proving the elements of
     the offenses charged beyond a reasonable doubt.

     A reasonable doubt has been defined as that which would cause
     you to pause or hesitate before doing something important in
     your own personal affairs. It must fairly arise from the evidence
     that’s been presented or lack thereof.

     The Commonwealth’s burden is to prove its case beyond a
     reasonable doubt. It is not required to prove its case to a
     mathematical certainty or even to demonstrate the impossibility
     of innocence. It is only beyond a reasonable doubt.

     If you look at that term grammatically, it may help you
     understand it a little bit better.

     It is a noun modified by an adjective. You may have a doubt.
     The ultimate question, however, is whether or not that doubt is
     reasonable.

     An example that I often use occurred a couple of summers ago
     when one of my sons came over to our house and asked me if I
     would follow him down to the car dealer because he wanted to
     drop his car off for inspection and he didn’t want to stay there. I
     did. I brought him back to the house. We did a few things, and
     then he told me, as he does all too often, that he’s hungry. So I
     made him lunch.

     We got a call after the lunch. His car was ready and we could go
     back to pick it up. We got back in my car.




                                      -9-
J-S08002-17


     While driving to the car dealership, he said: Did you turn off the
     stove? I had a doubt. I had a question. The ultimate question
     was whether or not I did. I worked through the process.

     When I thought about what had happened, then I said: Yes, I
     did. He said: Are you sure? Well, he wasn’t anywhere near the
     stove, but I was. I said: Yes, I did.

     We drove to pick up his car. We came back to our house, and
     the first thing he did was go over to the stove. I didn’t have to
     do that, because I knew what I had done. Initially I had a
     doubt. But ultimately I worked through the process, went back
     through the facts, and then made the determination that doubt
     was not reasonable.

     If you believe that the Commonwealth has met its burden of
     proving its case beyond a reasonable doubt, you would find the
     defendant guilty.

     If you believe that the Commonwealth has not met that burden,
     you must find the defendant not guilty.

N.T., 10/25/10, at 63-65.

     Also during final jury instructions, the trial court explained murder of

the second degree as follows:

     You would also consider the question of second degree murder.
     Second degree murder is described as felony murder. That is
     where a murder occurs during the commission of certain
     enumerated felonies.

     In order for you to find the defendant guilty of the crime of
     second degree murder, you must be satisfied that Michael Ross
     was killed; second, that the defendant did so while in the course
     of committing or attempting to commit a robbery; and third, that
     he was acting with malice.

     You may find that the defendant was acting with malice if you
     are satisfied beyond a reasonable doubt that he was engaged in
     the course of committing a robbery, and that is because robbery
     is a crime inherently dangerous to human life, and, therefore,
     does not require the proof of malice.


                                   - 10 -
J-S08002-17


        When we talk about a robbery, you must be satisfied that the
        Commonwealth has proven beyond a reasonable doubt that the
        defendant inflicted serious bodily injury or death upon the victim
        and he did so during the course of the commission of a theft.

        When you talk about the commission of a theft means the taking
        unlawfully or control over personal property of another with the
        intent to deprive that individual of his property.

        If you believe that the Commonwealth has met that burden,
        then you would find the defendant guilty of the crime of second
        degree murder. If you believe that the Commonwealth has not
        met that burden, then you must find him not guilty.

N.T., 10/25/10, at 72-74.

        On October 25, 2010, Appellant was convicted by a jury of murder of

the second degree, robbery, carrying firearms without a license, and criminal

conspiracy to commit robbery.3             A separate firearms charge had been

severed from the other four counts prior to the jury trial, and, following a

bench trial, Appellant was also convicted of that crime.4

        The court ordered a pre-sentence investigation report, and, on

February 15, 2011, Appellant was sentenced to life imprisonment for

second-degree murder, 10-20 years’ imprisonment for robbery, and 10-20

years’ imprisonment for criminal conspiracy, with the latter sentences to be

served consecutively to each other and to the life imprisonment.             He

received no further penalty on the remaining counts.




____________________________________________
3   18 Pa.C.S. §§ 2502(b), 3701(a)(1)(i), 6106(a)(1), and 903, respectively.
4   18 Pa.C.S. § 6105(a)(2)(i).

                                          - 11 -
J-S08002-17


       On February 22, 2011, Appellant filed a timely post-sentence motion,

and a hearing was held on June 20, 2011. At the conclusion of the hearing,

the motion was denied.

       On July 8, 2011, Appellant filed a timely notice of appeal to this Court.

On December 28, 2012, we affirmed the convictions, vacated the judgment

of sentence for robbery, and affirmed the judgment of sentence for the

remaining convictions. Commonwealth v. Dixon, No. 1133 WDA 2011, at

1-2 (Pa. Super. Dec. 28, 2012) (unpublished memorandum). Appellant filed

a petition for allowance of appeal to the Supreme Court of Pennsylvania,

which was denied on October 9, 2013.

       Appellant filed this timely pro se PCRA petition on March 3, 2014. On

May 12, 2014, the PCRA court appointed Charles Pass III, Esquire, to

represent Appellant. On June 2, 2014, Attorney Pass filed a Turner/Finley5

letter with a memorandum and a request to withdraw as PCRA counsel. On

July 7, 2014, the PCRA court granted Attorney Pass’s request to withdraw

and sent a notice to Appellant of its intention to dismiss his PCRA petition

pursuant to Pa.R.Crim.P. 907(1). The PCRA court gave Appellant thirty days

to file a response to this Rule 907 Notice.

       On July 22, 2014, the PCRA court docketed Appellant’s “Notice with

Court Explaining How Defendant Wishes to Proceed,” in which he stated that

he would be proceeding pro se and “will be notifying this Honorable Court

____________________________________________
5 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                          - 12 -
J-S08002-17


why court-appointed counsel, Charles R. Pass, III should not be permitted to

withdraw as counsel in regards to the above-entitled matter,” even though

Attorney Pass had already been allowed to withdraw by the PCRA court.

       On September 21, 2014,6 Appellant filed a pro se motion for leave to

amend his PCRA petition, in which he stated that he wished to amend so he

could add a claim that Attorney Pass “rendered ineffective assistance of

counsel.”     On March 16, 2015, the PCRA court entered an order that

appointed Alan R. Patterson III, Esquire, as Appellant’s new PCRA counsel. 7

In that same order, the PCRA court stated the following regarding

Appellant’s motion for leave to amend his PCRA petition: “[t]he motion is

returned to defendant for amendment as follows, such amendment to be

made on or before, May 4, 2015, or counsel to advise that no amendment is

necessary.”      The order thus directed Appellant’s new counsel, Attorney

Patterson, to review Appellant’s proposed amendment and to decide whether

it should be filed.       Attorney Patterson never filed Appellant’s proposed

amended PCRA petition or any amended PCRA petition.
____________________________________________
6 The certificate of service was dated September 21, 2014, and the court
docketed the filing on September 30, 2014. See Commonwealth v.
Whitehawk, 146 A.3d 266, 268 n.3 (Pa. Super. 2016) (under the “prisoner
mailbox rule,” a document is deemed filed when placed in the hands of
prison authorities for mailing).
7 We note that “Commonwealth v. Maple, 385 Pa. Super. 14, 559 A.2d
953 (1989), forbids appointment of new counsel where a proper
Turner/Finley no-merit letter has been accepted and counsel was
permitted to withdraw.” Commonwealth v. Rykard, 55 A.3d 1177, 1183
n.1 (Pa. Super. 2012), appeal denied, 64 A.3d 631 (Pa. 2013). The PCRA
court therefore erred in appointing Attorney Patterson. In light of our
disposition of this appeal, we need not address that error.

                                          - 13 -
J-S08002-17


      On September 16, 2015, Attorney Patterson filed a Turner/Finley

petition to withdraw as counsel, averring that he had analyzed Appellant’s

September 21, 2014 pro se petition to amend his PCRA petition and

concluded that there were no meritorious issues.        Pet. to Withdraw as

Counsel under Turner & Finley, 9/16/15, at 1-2 (unpaginated). The PCRA

court, “after reviewing that letter and the memorandum accompanying that

letter,” granted Attorney Patterson’s petition to withdraw on October 26,

2015, and, on that same day, sent Appellant a notice of its intention to

dismiss his PCRA petition.   PCRA Ct. Op., 8/8/16, at 3.    The court’s order

and notice stated:

      It is further ORDERED, ADJUDGED and DECREED that the
      Defendant must file a notice with th[e PCRA c]ourt within thirty
      (30) days of this Order, which will explain how he wishes to
      proceed. If no such notification is filed within thirty (30) days,
      the Court will enter a final Order dismissing the post-conviction
      petition.

Order, 10/26/15.      On December 1, 2015, the PCRA court dismissed

Appellant’s PCRA petition. On December 25, 2015, Appellant filed a timely

notice of appeal to this Court.

      On May 25, 2017, this Court entered a memorandum decision holding

that Appellant had failed to preserve any of his issues and affirming the

order dismissing Appellant’s PCRA petition. Commonwealth v. Dixon, No.

148 WDA 2016 (Pa. Super. May 25, 2017). We explained:

      Appellant had an opportunity to respond to Attorney Patterson’s
      statements to the court, but he did not do so.               In
      Commonwealth v. Rykard, 55 A.3d 1177 (Pa. Super. 2012),
      appeal denied, 64 A.3d 631 (Pa. 2013), this Court stated that

                                    - 14 -
J-S08002-17


      “a petitioner waives issues of PCRA counsel’s effectiveness
      regarding Turner/Finley requirements if he declines to respond
      to the PCRA court’s notice of intent to dismiss.” Id. at 1186
      (citation omitted). Since Appellant did not file a response to the
      PCRA court’s notice of intent to dismiss, he may not now
      challenge the correctness of Attorney Patterson’s conclusion that
      there was no merit to any allegation that Attorney Pass was
      ineffective. Moreover, Appellant’s failure to respond to the PCRA
      court’s order of October 26, 2015, which notified Appellant of the
      court’s intention to dismiss, waived not only Appellant’s claims of
      ineffectiveness against Attorney Pass, but also those against
      Attorney Patterson. See id. at 1186.

Id. at 9-10. Thus, we held that all ineffective assistance of counsel claims

against both Attorney Pass and Attorney Patterson were waived. Id. at 8-9.

      On June 19, 2017, Appellant filed an application for reargument

challenging our holding of waiver as to his ineffective assistance of counsel

claims against Attorney Pass and Attorney Patterson. Appellant attached his

“Objections to Petition to Withdraw as Counsel” (“Objections”), dated

October 8, 2015, to his application for reargument.

      According to the cash slips from the Department of Corrections date-

stamped November 10, 2015, and attached to the Objections, Appellant

served his Objections on the Honorable David R. Cashman and the Assistant

District Attorney, but he never filed his Objections with the Allegheny County

Department of Court Records. Thus, Appellant’s Objections did not appear

on the docket and were not in the certified record, which is why this Court

had no knowledge of Appellant’s Objections at the time it issued its earlier

memorandum. Even though Appellant technically did not file his Objections,

we choose not to find waiver of his challenges based on that fact, as both


                                    - 15 -
J-S08002-17


the PCRA court and opposing counsel had timely notice of Appellant’s

Objections in November 2015.

       Commonwealth v. Rykard, 55 A.3d 1177 (Pa. Super. 2012), appeal

denied, 64 A.3d 631 (Pa. 2013), holds that “a petitioner waives issues of

PCRA counsel’s effectiveness regarding Turner/Finley requirements if he

declines    to    respond     to    the    PCRA    court’s    notice    of        intent   to

dismiss.”    Rykard, 55 A.3d at 1186 (citation omitted).               Appellant never

actually responded to the second Rule 907 notice; he responded to Attorney

Patterson’s Turner/Finley petition. Accordingly, Appellant did not fulfill the

Rykard requirement of responding “to the PCRA court’s notice of intent

to dismiss.” Id. (emphasis added). For that reason, this Court could again

conclude that issues regarding ineffectiveness of both of Appellant’s PCRA

counsel are waived.

       However, Appellant’s November 10, 2015 Objections appear to have

been mailed to and received by the PCRA court after the court entered the

second Rule 907 notice on October 26, 2015. By his Objections to Attorney

Patterson’s      Turner/Finley      petition,   Appellant    responded       to    Attorney

Patterson’s statements and thus preserved his claims alleging ineffective

assistance of his PCRA counsel.8 See Rykard, 55 A.3d at 1186. In light of

that filing, this Court granted reargument on July 12, 2017. Accordingly, we

____________________________________________
8As we discuss below, the preservation was only as to the claims regarding
Attorney Patterson, and not claims regarding Attorney Pass, since
Appellant’s Objections contain no statement of ineffectiveness regarding
Attorney Pass.

                                          - 16 -
J-S08002-17


will treat Appellant’s November 10, 2015 Objections as if they were a

response to the PCRA court’s second Rule 907 notice, and we therefore do

not find waiver under Rykard.

      In his pro se appeal, Appellant raises the following issues, as stated in

his brief:

      I.    Whether in reviewing the [propriety] of the PCRA court’s
      dismissal of Appellant’s PCRA filing, it was an abuse of discretion
      for the PCRA court to accept the Turner/Finley “no-merit”
      letters filed by Appellant’s PCRA counsels when those letters did
      not meet the standards set forth in Commonwealth v.
      Mosteller, 633 A.2d 615 (Pa.Super. 1993) in reference to the
      following sub-claims:

             1.    Trial-Counsel was ineffective for failing to object to
             the addition of a firearms charge after the Preliminary
             Hearing;

             2.   Trial Counsel was ineffective for faili[n]g to object to
             the DNA identification discovered on the firearm;

             3.    Counsel was ineffective for failing to [undertake] a
             pre-Trial investigation as to whether or not the T-shirt
             produced at the time of Trial actually came from Ross-
             Store or was part of his inventory at the time of the crime;

             4.    Trial Counsel was ineffective for failing []to object to
             the absence of the signature of the District Attorney on the
             Police Criminal Complaint filed in this matter - Pa.R.Crim.P.
             504;

             5.    Trial Counsel was ineffective for not seeking to
             wit[h]draw as Counsel once he found out that the
             Defendant had filed a civil suit against him;

             6.    Trial Counsel was ineffective for failing to preserve
             the issue that a thorough inventory of the truck was not
             conducted;

             7.    Trial Counsel was ineffective for failing to challenge
             the introduction of the twenty-two (22) caliber handgun

                                     - 17 -
J-S08002-17


          which he maintains was seen in the hands of his co-
          defendant;

          8.    Trial Counsel was ineffective for failing to object to
          the prosecutor’s argument that [Appellant] put the gun in
          the back of the co-defendant’s truck as a stash spot;

          9.     Trial Counsel was in[e]ffective for failing to conduct a
          pre-Trial investigation of the truck, fingerprints and back of
          the truck where the gun was placed since he believed that
          this investigation would have exonerated him;

          10. Appella[te] Counsel was [i]neffective for failing to
          raise the claims of the ineffectiveness of Trial Counsel on
          Direct-Appeal where the record was preserved;

          11. Trial Counsel was ineffective for failing to object to
          the Commonwealth’s p[e]remptory strike [challenges];

          12. Trial Counsel was ineffective for failing to file a
          motion to Dismiss charge against him on a violation of his
          Rule 600 rights;

          13. Trial Counsel was ineffective in failing to object to
          the language employed by the Trial Court in defining
          reasonable doubt to the jury;

          14. Trial Counsel was ineffective in failing to object to
          the charge given to the jury on Second-degree Murder;

          15. Trial Counsel was ineffective in failing to investigate
          and to develop an adeq[ua]te Trial strategy;

          16. All Counsels from Trial Counsel through Appellate
          Counsel were ineffective for failing to raise the claims of
          ineffectiveness of Appellant’s trial Counsel;

          17. Trial Counsel was ineffective in failing to obtain his
          own DNA expert.

          18. Trial Counsel was ineffective for not withdrawing
          from the case once he determined there was a conflict of
          interest since [Appellant] had filed a Civil suit against him;



                                   - 18 -
J-S08002-17


           19. The Trial Court erred when it did not include
           [Appellant]’s first sentencing hearing where Trial Counsel
           was forced to withdraw from the case;

           20. Trial Counsel was ineffective in failing to object to
           the Trial Court’s vouching to the expertise of a witness on
           behalf of the Commonwealth;

           21. There was a violation of the Brady Rule in that while
           Appellant was in the jail he had surgery to remove the
           bullet lodged in his back and he wanted the bullet to be
           presented into evidence maintaining that this bullet would
           demonstrate that he did not shoot the decease[d]
           Mr. Ross, b[e]cause it was the same caliber-bullet that
           inflicted the fatal wound to Mr. Ross.

           22. Violation of due process rights of Appellant in that he
           did not have transcripts of the proceedings at the time of
           the hearing on his petition for Post-Conviction Relief;

           23. The verdicts [a]gainst Appellant were a result of the
           cumulative errors previously presented.

     II.   Whether the PCRA court erred and denied Appellant his
     federal and state constitutional rights to due process of law by
     dismissing Appellant’s initial PCRA petition without an evidentiary
     hearing . . . where Appellant raised substantial questions of
     disputed facts regarding his conviction?

     III. Whether initial PCRA counsel rendered ineffective
     assistance . . . of counsel based on the filing of a Turner/Finley
     “no-merit” letter and this Honorable Court should disapprove the
     [PCRA] court’s adoption of appointed PCRA counsels’ Finley “no-
     merit” letter analysis and reasoning and remand this matter to
     the PCRA court for a proper Rule 1925(a) opinion in reference to
     the afore-mentioned claims of ineffective assistance of counsel?

Appellant’s Brief at 4-6 (internal brackets and parentheses omitted).

     Our standard of review of a PCRA court’s denial of a PCRA petition is

limited to examining whether the PCRA court’s determination is supported by

the record evidence and free of legal error.   Commonwealth v. Wilson,


                                    - 19 -
J-S08002-17


824 A.2d 331, 333 (Pa. Super. 2003) (en banc), appeal denied, 839 A.2d

352 (Pa. 2003).

      We shall address Appellant’s issues out of order, and, before turning to

Appellant’s lengthy list of reasons why Attorney Patterson should not have

been permitted to withdraw and why the errors listed under Appellant’s

Issue I supposedly entitle Appellant to relief, we shall briefly discuss

Appellant’s second and third issues. Appellant’s third issue refers only to a

claim regarding Appellant’s “initial PCRA counsel” – that is, Attorney Pass.

See Appellant’s Brief at 6 (emphasis added).           However, Appellant’s

Objections (which we are treating as his response to the second Rule 907

notice) contain no statement that Attorney Pass was ineffective.      For this

reason, Appellant failed to preserve any issues regarding a claim of

ineffectiveness by Attorney Pass, and he therefore may not obtain relief on

his third issue.

      Appellant’s second issue, which challenges the PCRA court’s dismissal

of his PCRA petition without a hearing, is waived for a different reason:

Appellant did not include that issue in his Rule 1925(b) Statement. An issue

that is not included in a Rule 1925(b) statement cannot be raised for the

first time on an appeal to this Court.       See Pa.R.A.P. 302(a), 1925(b);

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005) (“Any issues

not raised in a Pa.R.A.P.1925(b) statement will be deemed waived”). Hence,

we may not address this issue.



                                    - 20 -
J-S08002-17


      Having determined that Appellant is not entitled to relief on his second

and third issues, we now turn to his first issue, which alleges various claims

of error and asserts that Attorney Patterson should not have been permitted

to withdraw because he erroneously concluded that these claims of error

lack merit.    Nineteen of the 23 sub-claims listed by Appellant under his

Issue I allege ineffective assistance of counsel.       To obtain relief under the

PCRA premised on a claim that counsel was ineffective, a petitioner must

demonstrate that: (1) the underlying claim is of arguable merit; (2) counsel

had no reasonable strategic basis for his or her action or inaction; and (3)

petitioner    was   prejudiced    by     counsel’s    act    or    omission.       See

Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987) (citing

Strickland     v.   Washington,        466   U.S.    668,    687     (1984)).    “[T]he

commanding intent of Strickland is to burden the defendant with the task

of proving actual prejudice.”     Id.    In this context, a finding of “prejudice”

requires the petitioner to show “there is a reasonable probability that, but

for the error of counsel, the outcome of the proceeding would have been

different.” Commonwealth v. Stevens, 739 A.2d 507, 512 (Pa. 1999). If

a petitioner fails to prove by a preponderance of the evidence any of the

Pierce   prongs,    the   court   need    not     address   the    remaining    prongs.

Commonwealth v. Fitzgerald, 979 A.2d 908, 911 (Pa. Super. 2009),

appeal denied, 990 A.2d 727 (Pa. 2010). Where “the underlying claim is

meritless, the derivative claim of ineffective assistance of counsel for failing

to object has no arguable merit.” Commonwealth v. Spotz, 47 A.3d 63,

                                         - 21 -
J-S08002-17


122 (Pa. 2012). Claims are deemed meritless where the assertions therein

are not explained, developed, or supported by the record factually or legally.

Id. at 108 n.34.

       With this background, we turn to Appellant’s list of errors.

             Failure to Object to Addition of a Firearms Charge
                                (Sub-Claim 1)

       Appellant’s first sub-claim contends that Trial Counsel was ineffective

for failing to object to the addition of a firearms offense to the criminal

information, as this charge “was not in the Police Criminal Complaint.”

Appellant’s Brief at 31.          Appellant argues that trial counsel “had no

reasonable basis for not challenging the absence of a hearing to determine

whether the Commonwealth could present a prima facie case that Appellant

committed one/or both of the firearms offenses charged, [and] Appellant

was prejudiced by [trial counsel]’s inactions not challenging the absence of a

hearing[.]” Id. at 31-32.

       As Appellant fails to cite any applicable law in support of his

contention, it does not merit relief.9 Nor could Appellant obtain relief if we


____________________________________________
9 See Spotz, 47 A.3d at 108 n.34 (claims are deemed meritless where the
assertions therein are not explained, developed, or supported by the record
factually or legally); In re Estate of Whitley, 50 A.3d 203, 209 (Pa. Super.
2012) (“[t]he argument portion of an appellate brief must include a
pertinent discussion of the particular point raised along with discussion and
citation of pertinent authorities” (internal citations and quotation marks
omitted)), appeal denied, 69 A.3d 603 (Pa. 2013); see also Lackner v.
Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (explaining that appellant’s
arguments must adhere to rules of appellate procedure, and “arguments
which are not appropriately developed are waived”; arguments not
(Footnote Continued Next Page)
                                          - 22 -
J-S08002-17


were to consider this claim on the merits.        The PCRA court stated that

Appellant “was aware that a firearm was used in this homicide since the

facts stated at the preliminary hearing indicated [Michael] Ross died as a

result of the gunshot wounds that he received,” and thus “[t]he addition of a

gun charge following the preliminary hearing in no way prejudiced”

Appellant. PCRA Ct. Op., 8/8/16, at 11-12. We agree with the trial court.

      Criminal Rule of 564 governs amendment of a criminal information:

      The court may allow an information to be amended when there
      is a defect in form, the description of the offense(s), the
      description of any person or any property, or the date charged,
      provided the information as amended does not charge an
      additional or different offense. Upon amendment, the court may
      grant such postponement of trial or other relief as is necessary
      in the interests of justice.

Pa.R.Crim.P. 564.

      When the trial court exercises its discretionary power to allow
      amendment of the information, the defendant can obtain relief if
      the amendment prejudices him. Factors for a court to consider
      in determining the existence of prejudice include:

          (1) whether the amendment changes the factual scenario
          supporting the charges; (2) whether the amendment adds
          new facts previously unknown to the defendant; (3)
          whether the entire factual scenario was developed during a
          preliminary hearing; (4) whether the description of the
          charges changed with the amendment; (5) whether a
          change in defense strategy was necessitated by the
          amendment; and (6) whether the timing of the
          Commonwealth’s request for amendment allowed for
          ample notice and preparation.



(Footnote Continued) _______________________
appropriately developed include those where party has failed to cite any
authority in support of contention).

                                         - 23 -
J-S08002-17


Commonwealth v. Williams, 166 A.3d 460, 464 (Pa. Super. 2017)

(citation omitted).

      The safeguards [governing the amendment of criminal
      informations] are intended to give the defendant adequate
      preparation time for trial without risk of last-minute additions to
      the charges which materially alter his defense. . . . In assessing
      the propriety of permitting a[n] amendment, [t]he courts of this
      Commonwealth employ the test of whether the crimes specified
      in the original indictment or information involve the same basic
      elements and evolved out of the same factual situation as the
      crimes specified in the amended indictment or information. If
      so, then the defendant is deemed to have been placed on notice
      regarding his alleged criminal conduct.

Commonwealth v. Mosley, 585 A.2d 1057, 1059–60 (Pa. Super. 1991)

(en banc) (emphasis in original; internal brackets and citations omitted),

appeal denied, 600 A.2d 952 (Pa. 1991); see also Commonwealth v.

Stanley, 401 A.2d 1166, 1175 (Pa. Super. 1979) (if “the amended provision

alleges a different set of events, or the elements or defenses to the

amended crime are materially different from the elements or defenses to the

crime originally charged, such that the defendant would be prejudiced by the

change, then the amendment is not permitted” (footnotes omitted)), aff’d,

446 A.2d 583 (Pa. 1982).

      Here, as the PCRA court noted, Appellant already knew prior to the

amendment to the information on January 20, 2009 — more than twenty

months before his trial commenced — that he had been charged with

committing a robbery and criminal homicide involving an unlicensed firearm

which he was alleged to have carried. The factual situation that needed to

be proven by the Commonwealth did not change with the addition of the

                                    - 24 -
J-S08002-17


firearms charge; the Commonwealth did not allege a different set of events.

Thus, the amendment did not require a change in Appellant’s defense

strategy, and Appellant therefore had adequate time to prepare his defense.

See Mosley, 585 A.2d at 1059.

      As Appellant’s underlying claim is meritless, his derivative claim of

ineffective assistance of counsel for failing to object has no arguable merit.

See Spotz, 47 A.3d at 122.

                  Failure to Object to DNA Identification
                              (Sub-Claim 2)

      Appellant next argues that “[t]rial [c]ounsel was ineffective for faili[n]g

to object to the DNA identification discovered on the firearm.” Appellant’s

Brief at 4.   Appellant is referring to the testimony by Walter Lorenz, a

Commonwealth expert, who stated that the DNA on the grip of the

recovered twenty-two caliber semi-automatic handgun was consistent with

Appellant’s DNA profile and inconsistent with that of Michael Ross or the Co-

Defendant. PCRA Ct. Op., 8/8/16, at 12. The PCRA court stated that “[t]he

testimony with respect to this firearm showed an adequate chain of custody

was maintained with respect to the collection and testing of the sample.”

Id. There was a stipulation between the Commonwealth and Appellant that

Lorenz had the expertise to render the opinions that he did with respect to

the DNA sample.

      Appellant is unclear as to why he believes that trial counsel should

have objected to the DNA identification. The only reference to this issue in


                                     - 25 -
J-S08002-17


Appellant’s brief to this Court is on page 32:

      the underlying claim of [trial counsel]’s ineffectiveness for failure
      to object to the identification of the DNA type discovered on the
      grip of a .22 caliber firearm has arguable merit and presents
      genuine issues concerning material fact, no reasonable basis
      exist[s] for [trial counsel]’s inactions, and Appellant suffered
      prejudice as a result of Counsel’s error in his defense[.]

Appellant does not further explain why this claim is of “arguable merit” — he

merely makes the bald assertion that it is so.          Since this claim is not

explained, developed, or supported by the record factually or legally,

Appellant is not entitled to relief with respect to it. See Spotz, 47 A.3d at

108 n.34.

                       Failure to Investigate T-Shirts
                                (Sub-Claim 3)

      Appellant’s third sub-claim contends that trial counsel —

      was ineffective for failing to [undertake] a [pretrial] investigation
      as to whether or not the T-shirt[s] produced at the time of Trial
      actually came from [the business owned and operated by
      Michael Ross, which sold t-shirts and other sports-related
      wearing apparel] or was part of his inventory at the time of the
      crime.

Appellant’s Brief at 4; see also id. at 18 (“Appellant raise[s] an issue of

[t]rial [c]ounsel’s ineffectiveness for failure to investigate [Appellant]’s case”

(citing Commonwealth v. Mosteller, 633 A.2d 615 (Pa. Super. 1993));

Trial Ct. Op., 5/8/12, at 4.

      The PCRA court asserted:

      The problem with this contention is that the determination that
      the t-shirt entered into evidence did not come from the
      inventory of [Michael] Ross’ store would not provide any helpful
      or exculpatory information to [Appellant].          There was

                                      - 26 -
J-S08002-17


       identification of [Appellant] by several witnesses and there was
       his DNA on the murder weapon.

PCRA Ct. Op., 8/8/16, at 12.

       We agree with the PCRA court that there is no indication that evidence

regarding the origin of the white sports t-shirts found in the rear of the Co-

Defendant’s SUV would have resulted in a different outcome had trial

counsel objected. See Trial Ct. Op., 5/8/12, at 7. The record supports the

trial court’s summary of the evidence sufficient to convict Appellant — the

physical evidence of shell casings and bullets recovered from the scene and

the   testimony      of   five   witnesses:        Christine   Johnson,   Fred   Ross,

Victoria Zuback, Jamal El-Main, and Justin Shipton. Trial Ct. Op., 5/8/12, at

4-6, 14-15.10 Hence, Appellant’s third sub-claim is meritless.

                                 Conflict of Interest
                                 (Sub-Claims 5, 18)

       Appellant’s fifth and eighteenth sub-claims overlap, as they both

address whether trial counsel had a conflict of interest and was thus

ineffective for not petitioning to withdraw as Appellant’s counsel. Appellant

bases these claims on Martinez v. Ryan, 566 U.S. 1 (2012).                        See

Appellant’s Brief at 37.

____________________________________________
10 Assuming trial counsel erred by not investigating, Appellant failed to
establish a reasonable probability of a different outcome. The evidence of
guilt was so overwhelming that any determination that the sports t-shirts at
issue were not from Michael Ross’ store would have been insignificant by
comparison. As Appellant was not prejudiced by trial counsel’s failure to
investigate the origin of the t-shirts, he cannot establish one of the Pierce
prongs and therefore has failed to demonstrate ineffective assistance of
counsel. Pierce, 527 A.2d at 975; Fitzgerald, 979 A.2d at 911.

                                          - 27 -
J-S08002-17


      Martinez held that where, under state law, ineffective-assistance-of-

trial-counsel claims must be raised in the initial collateral proceeding, a

procedural default will not bar a federal habeas court from hearing those

claims if, in that initial collateral proceeding, there was no counsel or counsel

in that proceeding was ineffective.     As Appellant is not pursuing a federal

habeas claim, Martinez is inapplicable to the current PCRA petition.

Commonwealth v. Robinson, 139 A.3d 178, 183-84, 187 (Pa. 2016);

Commonwealth v. Brown, 143 A.3d 418, 420–21 (Pa. Super. 2016).

      Additionally, the complaint in the underlying civil suit was never served

on trial counsel, and there is no indication that trial counsel was even aware

of the existence of this civil suit. PCRA Ct. Op., 8/8/16, at 13. The suit was

dismissed less than a month after the complaint was filed, and there is no

sign that Appellant ever attempted to reinstate the suit or to file a new one.

Id.; see also Docket for Allegheny County Dkt. No. GD 2009-016073. As

Appellant has failed to demonstrate that trial counsel knew of the suit, he

likewise failed to demonstrate that a conflict of interest existed between

himself and trial counsel.

      Furthermore, Appellant has failed to explain how the alleged conflict of

interest affected trial counsel’s representation of him. See Appellant’s Brief

at 37. The PCRA court stated that trial counsel’s “conduct in the trial of this

case showed that he undertook to represent his client by the best possible

means.” PCRA Ct. Op., 8/8/16, at 13. Appellant’s fifth and eighteenth sub-

claims therefore fail.

                                      - 28 -
J-S08002-17


      Failure to Raise Claims of Ineffective Assistance of Counsel
                           (Sub-Claims 10, 16)

       We advance to Appellant’s tenth and sixteenth sub-claims, which

contend that appellate counsel was ineffective for failing to raise claims of

ineffective assistance of trial counsel on direct appeal. Appellant’s Brief at 4-

5 ¶¶ 10, 16 & at 33, 36-37.11            As the PCRA court noted, PCRA Ct. Op.,

8/8/16, at 15, claims of ineffective assistance of counsel are to be deferred

to PCRA review. Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013).

Thus, in the current case, appellate counsel cannot be deemed ineffective for

failing to raise claims of ineffective assistance of trial counsel, when such

claims could not be raised at that time.12           Hence, Appellant’s tenth and

sixteenth sub-claims are meritless.

        Failure to Object to Commonwealth’s Peremptory Strikes
                              (Sub-Claim 11)

       In his eleventh sub-claim, Appellant contends that “trial counsel

rendered     ineffective    assistance     of   counsel   for   failure   to   make   a

contemporaneous objection to the prosecutor’s [peremptory] strikes.”

Appellant’s Brief at 23-24, 34; see also id. at 5 ¶ 11.13 Appellant adds that

____________________________________________
11 The sixteenth claim also asserts that trial counsel was ineffective in raising
his own ineffectiveness. This claim has the same lack of merit as the claim
against appellate counsel.

12Appellant does not assert any of the narrow exceptions that would allow
assertion of an ineffective assistance of counsel claim on direct review. See
Appellant’s Brief at 33, 36-37; Holmes, 79 A.3d at 577-78.
13 Appellant labels this his twelfth claim, although in the list of questions
presented, it is his eleventh claim. Hereinafter, our numbering of Appellant’s
(Footnote Continued Next Page)
                                          - 29 -
J-S08002-17


“the underlying claim has arguable merit under Batson v. Kentucky, 476

U.S. 79 (1986).” Id. at 24.

      In    Batson,     the    United    States   Supreme   Court      “upheld   the

constitutional limitations on a prosecutor’s use of peremptory challenges to

purposely exclude members of a defendant’s race from participating as

jurors.”    Commonwealth v. Dinwiddle, 542 A.2d 102, 104 (Pa. Super.

1998), aff’d, 601 A.2d 1216 (Pa. 1992).            As the Pennsylvania Supreme

Court explained in Commonwealth v. Johnson, 139 A.3d 1257 (Pa. 2016):

      In Batson, the United States Supreme Court established a
      three-part inquiry to evaluate claims that a prosecutor engaged
      in racial discrimination during jury selection. First, a defendant
      must make a prima facie demonstration that the prosecutor
      exercised peremptory challenges upon the basis of race.
      Second, the burden then shifts to the prosecutor to articulate a
      race-neutral explanation for striking the particular juror. Finally,
      the trial court must determine whether the defendant has carried
      his burden of proving purposeful discrimination. Batson, 476
      U.S. at 96–98[.]

Id. at 1282. In order to establish the first prong, “The defendant first must

show that he [or she] is a member of a cognizable racial group, and that the

prosecutor has exercised peremptory challenges to remove from the venire

members of the defendant’s race.” Batson, 476 U.S. at 96 (internal citation

omitted).

      Appellant is a black male.        Trial Ct. Op., 5/8/12, at 5.    There is no

evidence in the certified record of the racial profile of the venirepersons

against whom the Commonwealth used its preemptory strikes. The absence
(Footnote Continued) _______________________
sub-claims will continue to reflect their enumeration in his Statement of
Questions Involved.

                                         - 30 -
J-S08002-17


of this evidence, which is essential for proof of Appellant’s claim, precludes

recovery by Appellant on this issue.

      The PCRA court represents that the Commonwealth’s preemptory

challenges were used against a black venireperson, two white venirepersons,

and a fourth venireperson whose race was not identified.       PCRA Ct. Op.,

8/8/16, at 15. Appellant does not contradict the PCRA court’s description of

the stricken venirepersons.     Thus, even if we accept the PCRA court’s

representation of the missing evidence, Appellant still could not establish an

improper pattern of purposeful exclusion of members of Appellant’s race,

given that at least half of those removed were of a different race.       See

Dinwiddle, 542 A.2d at 104. Hence, a Batson challenge is insupportable,

and trial counsel cannot be considered ineffective for failing to make a

meritless objection.   See Spotz, 47 A.3d at 122.       Therefore, Appellant’s

eleventh sub-claim fails.

                                 Rule 600
                              (Sub-Claim 12)

      Appellant next claims that “[t]rial [c]ounsel was ineffective for failing

to file a motion to Dismiss charge against him on a violation of his Rule 600

rights.” Appellant’s Brief at 5 ¶ 12, 12 ¶ 12 (identical language). However,

Appellant fails to cite any legal authority or to present any developed

argument to support this sub-claim, and he does not state which subsection

of Pa.R.Crim.P. 600 he believes applies to his case. He therefore waived this




                                       - 31 -
J-S08002-17


twelfth sub-claim. See Commonwealth v. Perez, 93 A.3d 829, 841 (Pa.

2014), cert. denied, 135 S. Ct. 480 (2014).

      If Appellant had preserved this issue, we would agree with the PCRA

court’s calculations and conclusion:

      A defendant’s right to a speedy trial is codified in Rule 600 of the
      Pennsylvania Rules of Criminal Procedure . . . A total of seven
      hundred seven days elapsed between the filing of the complaint
      and the commencement of trial. In calculating a defendant’s
      Rule 600 rights, one must also consider excludable and
      excusable time.      There are three hundred seven days of
      excludable time based upon the requests by [Appellant] to have
      his case continued and at least one hundred sixty days of
      excusable time based upon the unavailability of th[e trial c]ourt
      to try this case and a combined four hundred sixty-one days of
      excludable and excusable time demonstrate that there was no
      violation of [Appellant]’s speedy trial rights under Rule 600 of
      the Pennsylvania Rules of Criminal Procedure.

PCRA Ct. Op., 8/8/16, at 15-16, 19 (some formatting altered).

           Failure to Object to Charge on Reasonable Doubt
                            (Sub-Claim 13)

      Appellant’s thirteenth sub-claim states, in its entirety:

      Trial counsel rendered ineffective assistance of counsel for failure
      to object and preserve the issue of the trial court’s instruction on
      reasonable doubt[. T]he underlying claim has arguable merit
      under Commonwealth v. [Ramos], 2007 PA Super. [335], 936
      A.2d 1097, 1100 (Pa. Super. 2007), and presents genuine issues
      concerning material fact, [trial counsel] had no reasonable basis
      for not challenging this claim, and there was prejudice to
      Appellant’s strategy and defense at Trial. . . . Trial counse[l]
      rendered ineffective assistance of counsel for failure to object
      and preserve the issue of the trial court’s instruction on
      reasonable doubt the underlying claim has arguable merit under
      Victor v. Nebraska, 511 U.S. 1, 20, 114 S.Ct. 1239, 1250
      (1994), and presents genuine issues concerning material fact,
      [trial counsel] had no reasonable basis for not challenging this
      claim, and there was prejudice to Appellant’s strategy and
      defense at Trial.

                                       - 32 -
J-S08002-17



Appellant’s    Brief    at   24-25.14          Contrary   to   Appellant’s   argument,

Commonwealth v. Ramos, 936 A.2d 1097 (Pa. Super. 2007) (en banc),

appeal denied, 948 A.2d 803 (Pa. 2008), does not address jury instructions

about reasonable doubt.

       Victor v. Nebraska, 511 U.S. 1 (1994),15 was decided together with

Sandoval v. California. In its opinion, the U.S. Supreme Court described

those two cases as follows:

       The jury in Sandoval’s case was given the following instruction
       on the government’s burden of proof:

          “A defendant in a criminal action is presumed to be
          innocent until the contrary is proved, and in case of a
          reasonable doubt whether his guilt is satisfactorily shown,
          he is entitled to a verdict of not guilty. This presumption
          places upon the State the burden of proving him guilty
          beyond a reasonable doubt.

          “Reasonable doubt is defined as follows: It is not a mere
          possible doubt; because everything relating to human
          affairs, and depending on moral evidence, is open to some
          possible or imaginary doubt. It is that state of the case
          which, after the entire comparison and consideration of all
          the evidence, leaves the minds of the jurors in that
          condition that they cannot say they feel an abiding
          conviction, to a moral certainty, of the truth of the
          charge.”

____________________________________________
14 In addressing this issue, the PCRA court focused on the fact that Appellant
had maintained in his PCRA petition that the trial court had allegedly
“inserted the word ‘pause’ in its definition [of reasonable doubt] and that his
counsel should have objected to the use of that word.” PCRA Ct. Op.,
8/8/16, at 19. Appellant makes no such argument about the word “pause”
in his brief to this Court.

15Appellant’s argument regarding Victor was included in Appellant’s PCRA
petition, under “Supplemental Issue 14.”

                                          - 33 -
J-S08002-17


                                    * * *

      At Victor’s trial, the judge instructed the jury that “[t]he burden
      is always on the State to prove beyond a reasonable doubt all of
      the material elements of the crime charged, and this burden
      never shifts.” The charge continued:

         “‘Reasonable doubt’ is such a doubt as would cause a
         reasonable and prudent person, in one of the graver and
         more important transactions of life, to pause and hesitate
         before taking the represented facts as true and relying and
         acting thereon. It is such a doubt as will not permit you,
         after full, fair, and impartial consideration of all the
         evidence, to have an abiding conviction, to a moral
         certainty, of the guilt of the accused. At the same time,
         absolute or mathematical certainty is not required. You
         may be convinced of the truth of a fact beyond a
         reasonable doubt and yet be fully aware that possibly you
         may be mistaken. You may find an accused guilty upon
         the strong probabilities of the case, provided such
         probabilities are strong enough to exclude any doubt of his
         guilt that is reasonable. A reasonable doubt is an actual
         and substantial doubt reasonably arising from the
         evidence, from the facts or circumstances shown by the
         evidence, or from the lack of evidence on the part of the
         State, as distinguished from a doubt arising from mere
         possibility, from bare imagination, or from fanciful
         conjecture.”

Id. at 7, 18 (emphasis in original; citations to record omitted).

      The Court held in Victor that neither of these instructions defining

“reasonable doubt” violated the due process clause, and it contrasted the

charges before it with a charge that it disapproved in Cage v. Louisiana,

498 U.S. 39 (1990) (per curiam).

      In only one case have we held that a definition of reasonable
      doubt violated the Due Process Clause. Cage v. Louisiana
      . . . . There, the jurors were told:

         “‘A reasonable doubt is one that is founded upon a real
         tangible substantial basis and not upon mere caprice and

                                    - 34 -
J-S08002-17


          conjecture. It must be such doubt as would give rise to a
          grave uncertainty, raised in your mind by reasons of the
          unsatisfactory character of the evidence or lack thereof. A
          reasonable doubt is not a mere possible doubt. It is an
          actual substantial doubt. It is a doubt that a reasonable
          man can seriously entertain. What is required is not an
          absolute or mathematical certainty, but a moral
          certainty.’ ” Id., at 40, 111 S.Ct., at 329 (emphasis added
          by this Court in Cage ).

       We held that the highlighted portions of the instruction rendered
       it unconstitutional:

          “It is plain to us that the words ‘substantial’ and ‘grave,’ as
          they are commonly understood, suggest a higher degree of
          doubt than is required for acquittal under the reasonable
          doubt standard.         When those statements are then
          considered with the reference to ‘moral certainty,’ rather
          than evidentiary certainty, it becomes clear that a
          reasonable juror could have interpreted the instruction to
          allow a finding of guilt based on a degree of proof below
          that required by the Due Process Clause.” Id., at 41, 111
          S.Ct., at 329.

Victor, 511 U.S. at 5–6 (brackets omitted).

       None of the challenged language in the Sandoval, Victor, or Cage

jury instructions appears in the instruction given at Appellant’s trial. N.T.,

10/25/10, at 63-65. Thus, those decisions cannot serve as the basis for a

challenge to the instruction at Appellant’s trial. 16    As the underlying sub-

claim is meritless, “the derivative claim of ineffective assistance of counsel

for failing to object has no arguable merit.” Spotz, 47 A.3d at 122.


____________________________________________
16Appellant’s does not challenge use of any specific language in the trial
court’s charge. See Appellant’s Brief at 24-25. He therefore has waived any
more specific claim relating to the charge. We caution the PCRA court,
however, that a charge equating reasonable doubt to a judge’s personal
experiences may raise questions that we do not reach here.

                                          - 35 -
J-S08002-17


        Failure to Object to Charge on Second-Degree Murder
                            (Sub-Claim 14)

      Appellant’s fourteenth sub-claim is that, “Trial Counsel was ineffective

in failing to object to the charge given to the jury on Second-degree

Murder.” Appellant’s Brief at 5 ¶ 14. He contends:

      At the conclusion of the evidence the [t]rial [court] instru[c]ted
      [the j]ury that the Commonwealth must prove that the killing
      was done in the course of committing a [r]obbery. However, the
      Judge did not tell the [j]ury that the prosecution had to prove
      that the killing had to be done “in furtherance” of the [r]obbery
      in order for the killing to rise to the level of Second-degree
      Murder. Since that instruction was never given, Appellant’s
      conviction for Murder in the Second-degree cannot stand
      because Trial Counsel’s error in not asking for the proper
      instruction was of constitutional dimen[s]ion. Strickland v.
      Washington, 466 U.S. 668, 687 (1984).

      Under Pennsylvania law, a killing can rise to the level of Second-
      degree Murder if it is committed “in the perpetration of a
      Robbery.” This requirement can be particularly problematic
      when the individual who is charged with the Murder is not the
      actual slayer. There must be a sufficient nexus between the
      killing and the felonious act justifying imposing vicarious liability
      for the killing upon one who though not the killer was
      nevertheless involved in the underlying felony.                 See
      Commonwealth v. Waters 418 A.2d 312, 315 (Pa. 1980),
      Commonwealth v. Olds, 469 A.2d 1072, 1076-77 (Pa.Super.
      1984) (citing Commonwealth v. Redline, 137 A.2d 472 (Pa.
      1958)[)], see also Commonwealth ex rel. Smith v. Myers,
      261 A.2d 550, 555 (Pa. 1970).

Appellant’s Brief at 22 (parentheses and unnecessary punctuation omitted),

25.

      The PCRA court’s entire response to Appellant’s challenge to the jury

instruction on second degree murder is:       “In reviewing this charge, it is

abundantly clear that the charge to the jury was correct on the elements of


                                     - 36 -
J-S08002-17


second degree murder, and that charge was consistent with the standard

jury instruction on the issue of second degree murder.”      PCRA Ct. Op.,

8/8/16, at 20-21.

     The trial court instructed the jury that murder of the second degree “is

where a murder occurs during the commission of certain enumerated

felonies.” N.T., 10/25/10, at 72-73 (emphasis added). It continued:

     In order for you to find the defendant guilty of the crime of
     second degree murder, you must be satisfied that Michael Ross
     was killed; second, that the defendant did so while in the
     course of committing or attempting to commit a robbery; and
     third, that he was acting with malice.

Id. at 73 (emphasis added).

     In Commonwealth v. Munchinski, 585 A.2d 471, 482 (Pa. Super.

1990), appeal denied, 600 A.2d 535 (Pa. 1991), the appellant challenged a

charge on second degree murder. In response, we explained:

     The constituent element of second degree murder is the killing of
     a person in the course of committing a felony. . . . What is
     required is that the actor be found guilty of a homicide in the
     progress of committing a felony with sufficient evidence to
     establish a felony was in process and the killing occurred.

Id. at 483 (emphasis added). Here, the trial court’s jury charge for murder

of the second degree used the same language as in Munchinski — “in the

course of committing.”     N.T., 10/25/10, at 73.      Also, we note that

Commonwealth v. Tolbert, 670 A.2d 1172, 1179 (Pa. Super. 1995),

appeal denied, 693 A.2d 588 (Pa. 1997), cert. denied, 522 U.S. 891

(1997), defines second-degree murder as “the killing of another with malice



                                   - 37 -
J-S08002-17


during the commission of a felony” (emphasis added), thereby reflecting

other language used by the trial court in this case.

       Appellant’s reliance on Commonwealth v. Waters, 418 A.2d 312

(Pa. 1980), is misplaced.        Waters was an accomplice in the commission a

felony; his co-defendant’s act caused the victim’s death. Id. at 316. This

Court explained this distinction in greater detail in Commonwealth v.

Mease, 516 A.2d 24, 26-27 (Pa. Super. 1986), appeal denied, 531 A.2d

428 (Pa. 1987):

       [In Waters,] the issue was accomplice liability for a killing
       committed during the perpetration of a burglary. The Supreme
       Court held that the accomplice, who had not fired the fatal
       bullet, was entitled to a jury instruction that to be found guilty of
       murder of the second degree there would have to be proof “of a
       conspiratorial design by the slayer and the others to commit the
       underlying felony and of an act by the slayer causing death
       which was in furtherance of the felony.” . . . 418 A.2d at 317
       (emphasis in original) (footnote omitted). In the instant case,
       Mease was the slayer and not merely an accomplice, and it was
       enough that the evidence showed that he had killed his victim
       while engaged in committing the crime of kidnapping.

Similarly to Mease, in the current action the Commonwealth’s theory always

was that Appellant was the slayer and not merely an accomplice. 17 The co-

defendant gave a statement that Appellant fired his weapon at the victim,

and only Appellant’s DNA was found on the grip of the firearm that killed the

victim. Trial Ct. Op., 5/8/12, at 9; PCRA Ct. Op., 8/8/16, at 12. Hence, “it

was enough that the evidence showed that he had killed his victim while

____________________________________________
17In contrast to other arguments in his brief, Appellant’s argument on this
sub-claim does not assert that he was an accomplice and not the shooter.
Compare Appellant’s Brief at 4 ¶ 14 & 22 with id. at 4 ¶ 7 & 20-21.

                                          - 38 -
J-S08002-17


engaged in committing the crime” of robbery.         Mease, 516 A.2d at 27.

Appellant’s reliance on Commonwealth v. Olds, 469 A.2d 1072 (Pa. Super.

1983), is inapt for this same reason.        See id. at 1075 (“there [was] no

evidence that appellant participated directly in . . . the murder,” so “the

validity of [his] convictions depend[ed] upon his responsibility for acts done

in furtherance of an alleged conspiracy”).

      Because any objection to the trial court’s instruction thus would have

been meritless, counsel cannot be considered ineffective for failing to raise

it. Spotz, 47 A.3d at 122.

           Failure to Investigate and Develop Trial Strategy
                            (Sub-Claim 15)

      Appellant’s fifteenth sub-claim is that trial counsel “was ineffective in

failing to investigate and to develop an adeq[ua]te Trial strategy.”

Appellant’s Brief 5 ¶ 15.      “Appellant asserted that Trial Counsel was

unprepared for Trial and sabotaged his case by giving many different

theories of what happened instead of sticking with the truth while the

Commonwealth used different theories against Appellant during Closing

Arguments.” Id. at 18.

      The PCRA court rebutted:

      This claim, however, is refuted by the record. His [trial counsel]
      knew that the evidence that was going to be presented by the
      Commonwealth would place [Appellant] and . . . the co-
      defendant, at the scene of the homicide. It was also clear that
      [Appellant] was shot at Ross’ store and was driven by his
      [nephew] to the hospital where he was treated. It was also
      evident that he had given multiple, conflicting statements about
      his whereabouts and involvement to the police and that his

                                    - 39 -
J-S08002-17


      [nephew] had also given multiple and conflicting statements
      about what they were doing at the time the homicide occurred.
      There was the fact that the DNA evidence was on the murder
      weapon and that that DNA evidence established that it was
      [Appellant]’s DNA on that murder weapon. The record in this
      case clearly shows that [trial counsel] was prepared and
      attempted to defend [Appellant] in the best possible manner in
      spite of the overwhelming evidence against him.

PCRA Ct. Op., 8/8/16, at 21.

      We note that elsewhere in Appellant’s Brief, he acknowledges that trial

counsel did develop a trial strategy — specifically, that trial counsel’s “trial

strategy was that his Client was in the Store, during the course of time he

became caught up in the middle of a shoot-out.” Appellant’s Brief at 23, 35

(citing N.T., 10/18/10, at 55). In this connection —

      Th[e Supreme] Court [of Pennsylvania] has previously held PCRA
      hearings are not discovery expeditions, but are conducted when
      necessary to offer the petitioner an opportunity to prove his
      explicit assertion of ineffectiveness raising a colorable claim
      about which there remains an issue of material fact.
      Commonwealth v. Sneed, 616 Pa. 1, 45 A.3d 1096, 1107
      (2012).       Particularly when PCRA claims require
      examination of trial strategy, it is not enough to take a
      cold record, state alternative choices counsel could have
      made, and then declare an entitlement to relief. Id. Mere
      conclusory allegations, without some proffer as to what counsel
      would say in response to the allegations are insufficient to
      establish entitlement to relief. Id. Thus a supporting document
      from counsel stating his reasons for the course chosen is
      generally necessary to establish potential entitlement to a
      hearing. Id. See, e.g., Pa.R.Crim.P. 902(A)(12)(b) (PCRA
      petition shall contain facts supporting each ground for relief; if
      supporting facts do not appear of record “affidavits, documents
      and other evidence showing such facts” to be identified).

Commonwealth v. Cousar, 154 A.3d 287, 299–300 (Pa. 2017) (emphasis

added).   Here, Appellant did not attach any sort of supporting document


                                     - 40 -
J-S08002-17


from trial counsel “stating his reason for the course chosen[.]”

       Appellant also makes the bald assertion that “there was prejudice to

Appellant’s strategy and defense at Trial.”        Appellant’s Brief at 25, 37.

However, he does not articulate what prejudice he suffered as a result of

trial counsel’s actions or lack thereof, see id., and “Strickland prejudice is

not proved by such conclusory characterizations[.]”       Cousar, 154 A.3d at

309.

       For these reasons, Appellant’s challenge that trial counsel failed to

investigate and to develop an adequate trial strategy does not merit relief.

                              Failure to Produce
                    Bullet Removed from Appellant’s Back
                               (Sub-Claim 21)

       For his twenty-first claim, Appellant contends that he was shot in the

back during the robbery and a bullet lodged in his back. Appellant’s Brief at

20. He continues:

       Claim 21.- violation of Brady Rule,[18] the exculpatory evidence
       from the jury, by failure to [produce the] bullet lodged in
       suppression of Appellant’s back. The infirmary Staff Doctor
       Patterson in . . . Allegheny County Prison turned over the bullet
       Appellant was shot with to the District Attorney’s Office, once
       surgical Doctors came in from the outside Hospital and removed
       the bullet out of [Appellant’s] back. By failure to disclose the
       bullet this was suppression of exculpatory evidence by the
       Commonwealth from the jury.

       Doctor Levine testified as a[n] expert witness in firearms (N.T.
       10/22/10, [at] 257[]-279) that he examined a .22 long caliber
____________________________________________
18 Under Brady v. Maryland, 373 U.S. 83, 87-88 (1963), “suppression by
prosecution of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of prosecution.”

                                          - 41 -
J-S08002-17


      Ruger with a Serial Number 213-38048, discharged the .22
      caliber cartridges and a number of .22 caliber bullets, .22 caliber
      bullets were removed from the post-mort[e]m examination of
      the decedent Michael Ross, Appellant contends he was shot in
      the back with a .22 caliber bullet which establishes that he was
      not the actual Killer of the decedent as the Commonwealth
      argued to the Jury.

Appellant’s Brief at 20-21.

      The PCRA court stated: “This particular claim is nonsensical. The fact

that a bullet was removed from [Appellant’s] body in no way exonerates him

from the killing of [Michael] Ross.” PCRA Ct. Op., 8/8/16, at 23.

      “To establish a Brady violation, [A]ppellant must demonstrate that:

(1) the prosecution concealed evidence; (2) the evidence was either

exculpatory or impeachment evidence favorable to him; and (3) he was

prejudiced.”   Commonwealth v. Treiber, 121 A.3d 435, 460–61 (Pa.

2015). Appellant failed to meet these requirements.

      First, Appellant failed to demonstrate that “the prosecution concealed

evidence.” See Treiber, 121 A.3d at 460. Appellant clearly knew that he

had a bullet surgically removed, without having to be told so by the

Commonwealth. Second, Appellant also failed to show that the allegedly

concealed evidence was exculpatory. See id. at 461. “Exculpatory evidence

is that which extrinsically tends to establish defendant’s innocence of the

crimes charged.”   Commonwealth v. Lisa Lambert, 765 A.2d 306, 325

n.15 (Pa. Super. 2000).       “Brady does not require the disclosure of

information that is not exculpatory but might merely form the groundwork

for possible arguments or defenses.” Commonwealth v. Roney, 79 A.3d

                                    - 42 -
J-S08002-17


595, 608 (Pa. 2013) (citations and internal quotations omitted). Here, the

twenty-two-caliber      bullet   removed       from   Appellant’s   back   is   actually

inculpatory, because it confirms Appellant’s presence at the scene of the

crime. Assuming, for argument’s sake, that additional information about the

removed bullet could have laid the groundwork for possible arguments or

defenses, Brady does not require the disclosure of such information.

Roney, 79 A.3d at 608. In addition, Appellant fails to explain how he was

prejudiced.     See Treiber, 121 A.3d at 461.             Hence, Appellant has not

established any of the three required prongs to support a Brady claim. His

twenty-first sub-claim thereby collapses.

                 Remaining Non-Cumulative Claims of Error
                  (Sub-Claims 4, 6, 7, 8, 9, 17, 19, 20, 22)

       Appellant is entitled to no relief on his remaining claims, because his

brief does not develop them. Appellant’s fourth, sixth, seventh, eighth, and

ninth sub-claims are vague and undeveloped ineffective assistance of

counsel claims. See Appellant’s Brief at 32-33. Because these claims are

not explained, developed, or supported by the record factually or legally,

Appellant has not established he is entitled to relief on any of these claims.

See Spotz, 47 A.3d at 108 n.34.19

       The result is the same for Appellant’s seventeenth, nineteenth,

twentieth, and twenty-second sub-claims. Appellant proffers no argument in
____________________________________________
19Assuming that these claims were explained, developed, and supported, we
would agree with the PCRA court’s analysis for each issue. See PCRA Ct.
Op., 8/8/16, at 12-15.


                                          - 43 -
J-S08002-17


his brief or in his reply brief to this Court in support of these claims. See

Appellant’s Brief at 11-39; Appellant’s Reply Brief at 2-6.20     Beyond baldly

enumerating these issues in his Statement of Questions Involved and

copying identical language from his PCRA petition and amended PCRA

petition, he does discuss these issues at all. 21     See Appellant’s Brief at 5,

13-16.    If an issue raised on appeal is too undeveloped for the court to

identify and address it, then it is waived. See Commonwealth v. Reeves,

907 A.2d 1, 2 (Pa. Super. 2006), appeal denied, 919 A.2d 956 (Pa. 2007);

Commonwealth v. Butler, 756 A.2d 55, 57 (Pa. Super. 2000) (when a

court “has to guess what issues an appellant is appealing, that is not enough

for meaningful review” (citation omitted)), aff’d, 812 A.2d 631 (Pa. 2002).

We conclude that, as we cannot discern the nature of these sub-claims, we

cannot provide meaningful review, and these sub-claims therefore are

waived.

                                  Cumulative Errors
                                   (Sub-Claim 23)

       Appellant’s final sub-claim is that the “verdicts [a]gainst Appellant

were a result of the cumulative errors previously presented.”         Appellant’s

Brief at 5 ¶ 23. Appellant does not develop this contention.
____________________________________________
20  For his nineteenth sub-claim, Appellant writes: “Conflict of interest
between a Client and his Attorney, review of specific Notes of Testimony are
irrelevant to this issue.”     Appellant’s Brief at 19.   Appellant has not
elaborated on his assertion and thus we cannot ascertain what he means or
whether he is entitled to relief.
21Appellant’s PCRA petition and amended PCRA petition do not include any
argument for these claims.

                                          - 44 -
J-S08002-17


      The PCRA court stated:

      This particular claim is predicated upon the cumulative effect of
      all of the alleged errors asserted by [Appellant]. Since none of
      those claims have any merit, he could not be subject to a
      cumulative error claim.

PCRA Ct. Op., 8/8/16, at 24.

      In Spotz, the Court stated:

      [The Supreme Court of Pennsylvania has] often held that no
      number of failed claims may collectively warrant relief if they fail
      to do so individually. However, we have clarified that this
      principle applies to claims that fail because of lack of merit or
      arguable merit.      When the failure of individual claims is
      grounded in lack of prejudice, then the cumulative prejudice
      from those individual claims may properly be assessed.

      However, while cumulative prejudice may properly be assessed
      with respect to individual claims that have failed due to lack of
      prejudice, nothing in our precedent relieves an appellant who
      claims cumulative prejudice from setting forth a specific,
      reasoned, and legally and factually supported argument for the
      claim.   A bald averment of cumulative prejudice does not
      constitute a claim. Appellant has set forth no reviewable claim,
      and he is entitled to no relief.

47 A.3d at 129 (internal brackets, citations, and quotation marks omitted);

see also Commonwealth v. Bryant, 855 A.2d 726, 751 (Pa. 2004) (“No

number of failed claims may collectively attain merit if they could not do so

individually” (brackets and citation omitted)).

      We have held in this memorandum that Appellant has not raised any

claims that entitle him to relief.   Although we concluded that Appellant’s

claim regarding investigation of the origin of the T-shirts fails mainly for lack

of prejudice, this is the only claim that fails for this reason and it therefore

cannot contribute to a larger claim of cumulative prejudice resulting from

                                     - 45 -
J-S08002-17


multiple similar claims.   Accordingly, Appellant’s final sub-claim in Issue I

regarding cumulative errors is without merit.

                                *      *     *

      As all of Appellant’s twenty-three sub-issues in Issue I are meritless

and as Appellant waived Issues II and III, we conclude that the PCRA court

did not err by granting Attorney Patterson’s petition to withdraw, see

Commonwealth v. Freeland, 106 A.3d 768, 774-75 (Pa. Super. 2014),

and we affirm the order dismissing Appellant’s petition filed under the Post

Conviction Relief Act.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2017




                                    - 46 -